Simmons, C. J.
“When the only error alleged in a petition for certiorari is that the verdict therein complained of is contrary to law and to the evidence, and it appears that the evidence demanded a verdict for the plaintiff in certiorari, the superior court should, of course, sustain the certiorari; hut it is erroneous in such a case, though there he no conflict in the evidence, to render a final judgment in his favor.” Holmes v. Pye, 107 Ga. 784; Patterson v. Railway Co., 117 Ga. 827.

Judgment affirmed.


All the Justices concur.